Bigelow, C. J.
The defendants do not appear to have been guilty of any breach of obligation or duty towards the plaintiff. The station in the vicinity of which the accident happened was not the one to which the plaintiff was destined and the defendants had agreed to carry him; they were not bound, therefore, to provide means for his safe egress from the cars and approach to the station; nor was the cattle-guard so near the place at which passengers might reasonably alight from the cars for any purpose as to impose on the defendants the duty of making it suitable and safe for persons to pass and repass over it. The facts show that it was more than one hundred feet distant from the platform of the building at the station. Nor does it appear that there was any act or thing done by the defendants’ servants to induce the plaintiff to go to the place where he sustained injury. If there was any negligence or carelessness shown to exist at the time and place of the accident, it was on the part of the plaintiff, who, in a dark night, in a strange place, at a distance of several rods from a passenger station, and without sufficient reason or any inquiry of any person who could give *389him needful information, alighted from the cars and walked to a place which was not intended for passengers, and which the defendants were not bound to keep in a safe and convenient condition for their use.

Judgment for the defendants.